Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 11, filed 15 December 2021, with respect to the rejection of Claims 1-8 and 10-13 under 35 U.S.C. 103 as being unpatentable over Kizu et al. (Japanese Patent Publication No. JP 2018-105957 A), hereinafter Kizu, and in further view Yasui et al. (Japanese Patent Publication No. JP 2018-112670 A), hereinafter Yasui; Claim 9 under 35 U.S.C. 103 as being unpatentable over Kizu, and in further view Yasui, and in further view Liu et al. (United States Patent Publication No. US 2019/0064662 A1), hereinafter Liu; and Claims 14-15 under 35 U.S.C. 103 as being unpatentable over Kizu, and in further view Yasui, and in further view Suzuki et al. (United States Patent Publication No. US 2014/0238863 A1), hereinafter Suzuki; have been fully considered but they are not persuasive. Applicant argues the amendment to Claim 1 of the present application requires the withdrawal of the rejections of record. This argument is unpersuasive. MPEP §2141(VI) states: “A prior art reference must be considered in its entirety, i.e., as a whole.” As will be detailed below, sections of the prior art other than those previously indicated teaches the limitations of the as-amended claim set of the present application. Therefore, the rejections of record are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kizu et al. (Japanese Patent Publication No. JP 2018-105957 A), hereinafter Kizu, and in further view Yasui et al. (Japanese Patent Publication No. JP 2018-112670 A), hereinafter Yasui.
5.	Regarding Claims 1-8 and 10-13, Kizu teaches (Paragraphs [0012-0061]) an acid generator which generates acid upon exposure to an irradiated active ray or radiation. Kizu teaches (Paragraphs [0074-0099]) a resin (B) whose solubility in alkali increases under an action of acid. Kizu teaches (Paragraphs [0012-0061]) the acid generator comprising an acid generator (A-1) having a naphthalimide skeleton. Kizu teaches (Paragraph [0100]) the content of the acid generator (A-1) is 0.01% by mass or more and 8% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Kizu teaches (Paragraphs [0012-0061]) the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm is 5000 (Lmol−1 cm−1) or more. Kizu teaches (Paragraphs [0012-0061]) the acid generator (A-1) comprises a compound represented by formula (a1) of the instant application. Kizu teaches (Paragraphs [0074-0099]) an alkali soluble resin. Kizu teaches (Paragraphs [0074-0099]) the alkali soluble resin comprising at least one resin selected from the group consisting of a novolac resin, a polyhydroxystyrene resin, and an acrylic resin. Kizu teaches (Paragraphs [0012-0061 and 0074-0099]) the chemically amplified positive-type photosensitive resin composition, wherein said composition is used for forming a template for forming a plated article on a substrate having a metal surface. Kizu teaches (Paragraph [0101]) applying the chemically amplified positive-type photosensitive resin composition on a substrate film to form a photosensitive resin layer. Kizu teaches (Paragraph [0101]) laminating a photosensitive resin layer on a substrate. Examiner takes official notice that to a person having ordinary skill in the art laminating a photosensitive resin layer on a substrate is a well-known alternative to the disclosed “known method[s] such as spin coating, curtain coating, roll coating, spray coating, or screen printing” on a substrate. Kizu teaches (Paragraph [0105]) exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner. Kizu teaches (Paragraphs [0107-0108]) developing the exposed photosensitive resin layer.
6.	Furthermore, Kizu teaches (Paragraphs [0012-0061]) an acid generator which generates acid upon exposure to an irradiated active ray or radiation comprising the acid generator (A-1) comprises a compound represented by formula (a1) of the instant application used in combination with other acid generator(s). However, Kizu does not explicitly teach an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm. Furthermore, Kizu does not explicitly teach the content of the acid generator (A-2) is 0.1% by mass or more and 10% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Furthermore, Kizu does not explicitly teach the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less. Furthermore, Kizu does not explicitly teach the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less. Furthermore, Kizu does not explicitly the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 20 or less carbon atoms. Furthermore, Kizu does not explicitly teach the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition. Furthermore, Kizu does not explicitly teach the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less.
7.	Yasui teaches (Paragraphs [0012-0056]) an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm.  Yasui teaches (Paragraph [0095]) the content of the acid generator (A-2) is 0.1% by mass or more and 10% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Yasui teaches (Paragraphs [0012-0056]) the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less. Yasui teaches (Paragraphs [0012-0056]) the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less. Yasui teaches (Paragraphs [0012-0056]) the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 18 or less carbon atoms. Kizu teaches (Paragraph [0100]) and Yasui teaches (Paragraph [0095]) the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition. Kizu teaches (Paragraph [0100]) and Yasui teaches (Paragraph [0095]) the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less. Yasui teaches (Paragraphs [0010-0011]) the acid generator (A-2) described therein has high sensitivity to i-line radiation, excellent solvent solubility and thermal stability.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Kizu to incorporate the teachings of Yasui to have an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm, the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less, the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less, the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition, the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less, and the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 18 or less carbon atoms. Doing so would result in high sensitivity to i-line radiation, excellent solvent solubility and thermal stability, as understood by Yasui.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kizu et al. (Japanese Patent Publication No. JP 2018-105957 A), hereinafter Kizu, and in further view Yasui et al. (Japanese Patent Publication No. JP 2018-112670 A), hereinafter Yasui, and in further view Liu et al. (United States Patent Publication No. US 2019/0064662 A1), hereinafter Liu.
10.	Regarding Claim 9, Kizu in further view of Yasui teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Kizu in further view of Yasui fails to explicitly teach a sulfur-containing compound which includes a sulfur atom that can coordinate to a metal.
11.	Liu teaches (Paragraphs [0087-0095]) a sulfur-containing compound which includes a sulfur atom that can coordinate to a metal. Liu teaches (Paragraphs [0087-0095]) the sulfur-containing compound improves solubility, modifies interaction with the substrate, enhances exposure to light or may act as an antihalation dye.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Kizu in further view of Yasui to incorporate the teachings of Liu to have a sulfur-containing compound which includes a sulfur atom that can coordinate to a metal. Doing so would result in improved solubility, modified interaction with the substrate, and enhanced exposure to light, as understood by Liu.

13.	Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kizu et al. (Japanese Patent Publication No. JP 2018-105957 A), hereinafter Kizu, and in further view Yasui et al. (Japanese Patent Publication No. JP 2018-112670 A), hereinafter Yasui, and in further view Suzuki et al. (United States Patent Publication No. US 2014/0238863 A1), hereinafter Suzuki.
14.	Regarding Claims 14-15 and 19, Kizu in further view of Yasui teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Kizu in further view of Yasui fails to explicitly teach laminating a photosensitive resin layer on a substrate having a metal surface. Furthermore, Kizu in further view of Yasui fails to explicitly teach plating the substrate with a template to form a plated article in the template. Furthermore, Kizu in further view of Yasui fails to explicitly teach removing the template after the plating to obtain the plated article formed on the substrate.
15.	Suzuki teaches (Paragraphs [0013-0022]) laminating a photosensitive resin layer on a substrate having a metal surface. Suzuki teaches (Paragraphs [0013-0022]) plating the substrate with a template to form a plated article in the template. Suzuki teaches (Paragraphs [0013-0022]) removing the template after the plating to obtain the plated article formed on the substrate. Suzuki teaches (Paragraph [0023]) the laminated dry film on a metal surface or plated article which does not exhibit damage to its structure.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Kizu in further view of Yasui to incorporate the teachings Suzuki to laminating a photosensitive resin layer on a substrate having a metal surface, as well as plating the substrate with a template to form a plated article in the template. Doing so would result in a metal surface or plated article which does not exhibit damage to its structure, as understood by Suzuki.

17.	Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (World Intellectual Property Publication No. WO 2017/130896 A1; utilizing United States Patent Publication No. US 2020/0183271 A1 as an English language equivaltent), hereinafter Miyake, and in further view Yasui et al. (Japanese Patent Publication No. JP 2018-112670 A), hereinafter Yasui.
18.	Regarding Claims 1-8 and 16-18, Miyake teaches (Paragraphs [0010-0018]) an acid generator which generates acid upon exposure to an irradiated active ray or radiation. Miyake teaches (Paragraphs [0058-0064]) a resin (B) whose solubility in alkali increases under an action of acid. Miyake teaches (Paragraphs [0020-0054]) the acid generator comprising an acid generator (A-1) having a naphthalimide skeleton. Miyake teaches (Paragraphs [0020-0054]) the content of the acid generator (A-1) is 0.05% by mass or more and 8% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Miyake teaches (Paragraphs [0020-0054]) the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm is 5000 (Lmol−1 cm−1) or more. Miyake teaches (Paragraphs [0020-0054]) the acid generator (A-1) comprises a compound represented by formula (a1) of the instant application. Miyake teaches (Paragraphs [0058-0064]) an alkali soluble resin. Miyake teaches (Paragraphs [0058-0064]) the alkali soluble resin comprising at least one resin selected from the group consisting of a novolac resin, a polyhydroxystyrene resin, and an acrylic resin. Miyake teaches (Paragraphs [0020-0064]) the chemically amplified positive-type photosensitive resin composition, wherein said composition is used for forming a template for forming a plated article on a substrate having a metal surface. Miyake teaches (Paragraphs [0020-0054]) the acid generator (A-1) comprising a compound represented by formula (a1) of Claim 18 of the present application.
19.	Furthermore, Miyake teaches (Paragraphs [0020-0054]) an acid generator which generates acid upon exposure to an irradiated active ray or radiation comprising the acid generator (A-1) comprises a compound represented by formula (a1) of the instant application used in combination with other acid generator(s). However, Miyake does not explicitly teach an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm. Furthermore, Miyake does not explicitly teach the content of the acid generator (A-2) is 0.1% by mass or more and 10% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Furthermore, Miyake does not explicitly teach the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less. Furthermore, Miyake does not explicitly teach the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less. Furthermore, Miyake does not explicitly the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 20 or less carbon atoms. Furthermore, Miyake does not explicitly teach the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition. Furthermore, Miyake does not explicitly teach the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less. 
20.	Yasui teaches (Paragraphs [0012-0056]) an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm.  Yasui teaches (Paragraph [0095]) the content of the acid generator (A-2) is 0.1% by mass or more and 10% by mass or less relative to the total mass of the solid component of the photosensitive resin composition. Yasui teaches (Paragraphs [0012-0056]) the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less. Yasui teaches (Paragraphs [0012-0056]) the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less. Yasui teaches (Paragraphs [0012-0056]) the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 18 or less carbon atoms. Miyake teaches (Paragraphs [0020-0054]) and Yasui teaches (Paragraph [0095]) the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition. Miyake teaches (Paragraphs [0020-0054]) and Yasui teaches (Paragraph [0095]) the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less. Yasui teaches (Paragraphs [0010-0011]) the acid generator (A-2) described therein has high sensitivity to i-line radiation, excellent solvent solubility and thermal stability.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Miyake to incorporate the teachings of Yasui to have an acid generator (A-2) whose molar absorbance coefficient at a wavelength of 365 nm is lower than the molar absorbance coefficient of the acid generator (A-1) at a wavelength of 365 nm, the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 3000 (Lmol−1 cm−1) or less, the molar absorbance coefficient of the acid generator (A-2) at a wavelength of 365 nm is 2500 (Lmol−1 cm−1) or less, the total content of the acid generator (A-1) and the acid generator (A-2) is 0.2% by mass or more and 6% by mass or less, relative to the total mass of the solid component of the photosensitive resin composition, the ratio of the content of the acid generator (A-2) to the content of the acid generator (A-1) (the content of the acid generator (A-2) / the content of the acid generator (A-1)) is 1.5 or more and 10 or less, and the acid generator (A-2) comprising a compound including a naphthalimide skeleton having a group represented by —O—SO2—R02 on the naphthalene ring in the naphthalimide skeleton, wherein R02 represents a hydrocarbon group having 1 or more and 18 or less carbon atoms. Doing so would result in high sensitivity to i-line radiation, excellent solvent solubility and thermal stability, as understood by Yasui.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
24.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/30/2022